Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 indicates “the stent” however there is a plurality stents thus it is indefinite what stent Applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons US 2009/0163951, Stephens US 2005/0228484, and Goicoechea USP 6,165,213.

Regarding claim 1, Simmons teaches a stent graft system, comprising:
 	a) a first stent graft (100) including (see figure 2)
 		i. a first luminal graft component (102) [0097]
 		ii. a plurality of outside stents (111 and 114) extending along and fixed [0102] to an outside surface of the first luminal graft (102) component [0097], and 
 		iii. an inside stent (113) between two outside stents (111 and 114), one of which is at a distal end of the first luminal graft component – one of the stents is at distal end see figure 2, the inside stent fixed [0102] to an inside surface of the first luminal graft component [0097], 
	Simmons fails to teach a second stent graft member.  
 	Stephens also teaches a known endoluminal prosthesis for placement in the aorta, wherein additional graft components are linked to the main segment support the iliac arteries.  
 	Stephens teaches b) a second stent graft (27), including 
 		i. a second luminal graft component (27), and 
 		ii. a plurality of stents (34) extending along and fixed to the first luminal graft component.
	Stephens fails to teach the stents being outside stents.  
	Simmons teaches the stents may be fixed to the outside (see above) and [0040].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to attach the stents externally as taught by Simmons, as Simmons teaches the combination of internal and external stents is advantageous.  
 	The combination teaches whereby insertion of the second stent graft into the distal end of the first luminal graft component to overlap at least two stents of each of the first and second stent grafts 
	Simmons teaches proximally facing barbs (117) see figure 2.  Simmons fails to teach and having a plurality of barbs within the first luminal graft component.  
	Goicoechea also teaches an endoluminal device wherein the stent are provided with barbs on their external surface within a graft component (column 5 lines 50-63).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Simmons and Stephens to include barbs on their external surface within a graft component as taught by Goicoechea as Goicoechea teaches “the stents according to this invention may be provided on its external surface with circumferentially spaced wire barbs or hooks adapted to engage in the endoluminal surface of the host artery to resist longitudinal movement or slippage of the stent in use. Typically the barbs or hooks may be disposed on part of the stent which is provided with a fabric graft layer such that in use the points of the artery which are engaged by the barbs or hooks are covered by the fabric graft. It will be appreciated by a person skilled in the art that the trauma to the artery wall caused by the hooks or barbs may cause emboli; the provision of the fabric graft over the barbs or hooks in use will therefore help to prevent the introduction of such emboli into the blood stream.”

Regarding claim 4, the combination of Simmons, Stephens, and Goicoechea teaches a stent graft system of Claim 1, wherein the first luminal graft is bifurcated (see figure 2 of Simmons), the inside stent located in one of two legs of the first luminal graft (see claim 1 above, see figure 2 of Simmons).  


	In particular, Simmons teaches a plurality of stents, shown in figure 2 as being inside, however Simmons teaches [0097] at least one inner and at least one external stent.  Where ‘a patent claims a structure already known in the prior art that is altered by a mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’  In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Simmons, Stephens and Goicoechea to arrange the stents as recited in this claim as the structure of alternating internal and external stents about a graft member is known in the prior art.  
 	Simmons teaches proximally facing barbs (117) see figure 2.  Simmons fails to teach and having a plurality of barbs within the second leg graft component.  
	Goicoechea also teaches an endoluminal device wherein the stent are provided with barbs on their external surface within a graft component (column 5 lines 50-63).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Simmons and Stephens to include barbs on their external surface within a graft component as taught by Goicoechea as Goicoechea teaches “the stents according to this invention may be provided on its external surface with circumferentially spaced wire barbs or hooks adapted to engage in the endoluminal surface of the host artery to resist longitudinal movement or slippage of the stent in use. 

Regarding claim 6, the combination of Simmons, Stephens and Goicoechea teaches a stent graft of claim 5, however fails to teach a third stent graft member.  
 	Stephens also teaches a known endoluminal prosthesis for placement in the aorta, wherein additional graft components are linked to the main segment support the iliac arteries.  
 	Stephens teaches b) a third stent graft (41), including 
 		i. a third luminal graft component (41), and 
 		ii. a plurality of stents (34) extending along and fixed to the second luminal graft component.
	Stephens fails to teach the stents being outside stents.  
	Simmons teaches the stents may be fixed to the outside (see above) and [0040].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to attach the stents externally as taught by Simmons, as Simmons teaches the combination of internal and external stents is advantageous.  
 	The combination teaches whereby insertion of the third stent graft into the distal end of the third luminal graft component to overlap at least two stents of each of the first and second stent grafts will cause interfering relation between the third luminal graft component of the third stent 
	Simmons teaches proximally facing barbs (117) see figure 2.  Simmons fails to teach and having a plurality of barbs within the second luminal graft component.  
	Goicoechea also teaches an endoluminal device wherein the stent are provided with barbs on their external surface within a graft component (column 5 lines 50-63).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Simmons and Stephens to include barbs on their external surface within a graft component as taught by Goicoechea as Goicoechea teaches “the stents according to this invention may be provided on its external surface with circumferentially spaced wire barbs or hooks adapted to engage in the endoluminal surface of the host artery to resist longitudinal movement or slippage of the stent in use. Typically the barbs or hooks may be disposed on part of the stent which is provided with a fabric graft layer such that in use the points of the artery which are engaged by the barbs or hooks are covered by the fabric graft. It will be appreciated by a person skilled in the art that the trauma to the artery wall caused by the hooks or barbs may cause emboli; the provision of the fabric graft over the barbs or hooks in use will therefore help to prevent the introduction of such emboli into the blood stream.”

Regarding claim 7, the combination of Simmons, Stephens, and Goicoechea teaches a stent graft system of Claim 6, wherein the second leg is shorter than the first leg (see figure 2 of Simmons), thus the combination of Simmons, Stephens and Goicoechea teaches wherein the second leg includes at least one more stent than is required for overlap of at least two stents of each of the second leg and the third stent graft.  Note Simmons teaches a shorter second leg with less stents while Stephens teaches stent overlap of at least 3 stents in overlap.

Regarding claim 8, the combination of Simmons, Stephens and Goicoechea teaches a stent graft system of Claim 7, wherein at least a portion of the stent include struts that are joined at their ends to form apices.  See figure 2 of Simmons, the struts are joined at apices at ends – in the form of a zig-zag stent.  

Regarding claim 9, the combination of Simmons, Stephens and Goicoechea teaches a stent graft system of Claim 8, wherein the stents are formed, at least in part, of a superelastic metal [0099 Simmons].


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons US 2009/0163951, Stephens US 2005/0228484, and Goicoechea USP 6,165,213 as applied to claim 1 above and in further view of Baker USP 6,221,102.

Regarding claim 2, the combination of Simmons, Stephens and Goicoechea teaches a stent graft system of Claim 1, wherein the first stent graft further includes a bare stent (114) component having a plurality of struts joined by distal and proximal apices integral to and comprising ends of the struts (see figure 2 of Simmons), the bare stent component directly fixed at the distal apices to a proximal end of the first luminal graft component (see figure 2 and [0102]), the bare stent component extending proximally beyond the proximal end of the first luminal graft component to thereby define a suprarenal portion of the bare stent component (see figure 2 of Simmons).
However, Simmons et al fails to teach wherein the suprarenal portion of the bare stent includes a bridge that spans the adjacent struts to define an eyelet, the eyelet defining a major plane.  
Baker also teaches a known stent graft wherein the suprarenal portion of the bare stent includes a bridge that spans the adjacent struts to define an eyelet (136), the eyelet defining a major plane (see figure 10) and includes a barb (151).


Regarding claim 3, the combination of Simmons, Stephens, Goicoechea, and Baker teaches a stent graft system of Claim 2, wherein at least one suprarenal barb (151) is attached to and extends distally from the bridge of the bare stent component, see figure 10-11 of Baker, wherein the at least one suprarenal barb is angled from the major plane of the eyelet, whereby the adjacent struts of the bare stent component are capable of being distended toward a longitudinal axis of the first luminal graft component when the distal apices of the bare stent component are not in a captured state while the proximal apices of the bare stent component are in the captured state, wherein the suprarenal barb extends alone the longitudinal axis of the first luminal graft component, as a result of release of the distal apices of the bare stent from a captured state while the proximal apices of the bare stent remain in the captured state, this is similar to the deployment mechanism disclosed in (column 13 line 56-column 14 line 17), wherein the suprarenal barb is aligned with the longitudinal axis of the first luminal graft component, see figure 10, wherein the proximal barb is aligned with the longitudinal axis of the first luminal graft component, see figure 10.
 	It is noted Applicant's claims towards the distended struts is being interpreted as an intended use recitation. That is the delivery device is not claimed and the claims are directed towards a stent. A stent used with a delivery device is capable of having these distended struts when in use, thus this is an intended use recitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As cited in related 15/167,055 Berra 2005/0049674, Ouriel US 2003/0120263, and Kugler 2001/0053930 and highly relevant to stent grafts, and bifurcated stent grafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/3/2021